          Case 2:18-cr-00470-CW Document 1 Filed 10/18/18 Page 1 of 6



JOHN W. HUBER, United States Attorney (#7226)                                 fll}~·-9       I 1RT
TRINA A. HIGGINS, Assistant United States Attorney (#7349)                         ''
111 South Main Street, Suite 1800                                     · "n~·1 ·~               Oll
Salt Lake City, Utah 84111-2176
Telephone: (801) 524-5682                                             . ~ d;sEi\:LED    1\


Email: trina.higgins@usdoj.gov

                         IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF UTAH, CENTRAL DIVISION


                                                                INDICTMENT
  UNITED STATES OF AMERICA,
                                                    VIOLATIONS:
         Plaintiff,                                 COUNT 1: 18 U.S.C. § 922(g)(l),
                                                    Felon in Possession of a Firearm;
         vs.                                        COUNTS 2-11: 16 U.S.C. § 688(a),
                                                    Unauthorized Taking of an Eagle.
  MICHAEL EARL YELLOW,

         Defendant.                                     Case: 2: 18-cr-00470
                                                        Assigned To: Waddoups, Clark
                                                        Assign. Date : 10/18/2018
                                                        Description:
       The Grand Jury Charges:

                                            COUNT 1
                                       18 u.s.c. § 922(g)(l)
                                 (Felon in Possession of a Firearm)

On a date unknown to the Grand Jury between August 1, 2014 and August 17, 2015, in the

Central Division of the District of Utah,

                                  MICHAEL EARLYELLOW,

the defendant herein, having been convicted of a crime punishable by imprisonment for more

than one year, did knowingly possess in and affecting commerce, a firearm, to wit: a Mossberg

702 Plinkster 22 caliber long rifle; in violation of 18 U.S.C. § 922(g)(l).
              Case 2:18-cr-00470-CW Document 1 Filed 10/18/18 Page 2 of 6


'                                               COUNT2
                                           16 U.S.C. § 668(a)
                                    (Unauthorized Taking of an Eagle)

    On a date unknown to the Grand Jury between August 1, 2014 and August 17, 2015, in the

    Central Division of the District of Utah,

                                      MICHAEL EARL YELLOW,

    the defendant herein, knowingly and with wanton disregard for the consequences of his act, did

    take and possess, at any time and in any manner, any bald eagle and golden eagle, dead and

    alive, and its parts without a permit; in violation of 16 U.S.C. § 668(a), the Bald and Golden

    Eagle Protection Act.


                                                COUNT3
                                           16 U.S.C. § 668(a)
                                    (Unauthorized Taking of an Eagle)

    On a date unknown to the Grand Jury between August 1, 2014 and August 17, 2015, in the

    Central Division of the District of Utah,

                                      MICHAEL EARL YELLOW,

    the defendant herein, knowingly and with wanton disregard for the consequences of his act, did

    take and possess, at any time and in any manner, any bald eagle and golden eagle, dead and

    alive, and its parts without a permit; in violation of 16 U.S.C. § 668(a), the Bald and Golden

    Eagle Protection Act.


                                                COUNT4
                                           16 U.S.C. § 668(a)
                                    (Unauthorized Taking of an Eagle)

    On a date unknown to the Grand Jury between August 1, 2014 and August 17, 2015, in the

    Central Division of the District of Utah,

                                                    2
          Case 2:18-cr-00470-CW Document 1 Filed 10/18/18 Page 3 of 6



                                  MICHAEL EARL YELLOW,

the defendant herein, knowingly and with wanton disregard for the consequences of his act, did

take and possess, at any time and in any manner, any bald eagle and golden eagle, dead and

alive, and its parts without a permit; in violation of 16 U.S.C. § 668(a), the Bald and Golden

Eagle Protection Act.


                                            COUNTS
                                       16 U.S.C. § 668(a)
                                (Unauthorized Taking of an Eagle)

On a date unknown to the Grand Jury between August 1, 2014 and August 17, 2015, in the

Central Division of the District of Utah,

                                  MICHAEL EARL YELLOW,

the defendant herein, knowingly and with wanton disregard for the consequences of his act, did

take and possess, at any time and in any manner, any bald eagle and golden eagle, dead and

alive, and its parts without a permit; in violation of 16 U.S.C. § 668(a), the Bald and Golden

Eagle Protection Act.


                                            COUNT6
                                       16 U.S.C. § 668(a)
                                (Unauthorized Taking of an Eagle)

on· a date unknown to the Grand Jury between August 1, 2014 and August 17, 2015, in the

Central Division of the District of Utah,

                                  MICHAEL EARL YELLOW,

the defendant herein, knowingly and with wanton disregard for the consequences of his act, did

take and possess, at any time and in any manner, any bald eagle and golden eagle, dead and




                                                3
          Case 2:18-cr-00470-CW Document 1 Filed 10/18/18 Page 4 of 6



alive, and its parts without a permit; in violation of 16 U.S.C. § 668(a), the Bald and Golden

Eagle Protection Act.


                                           COUNT7
                                       16 U.S.C. § 668(a)
                                (Unauthorized Taking of an Eagle)

On a date unknown to the Grand Jury between August 1, 2014 and August 17, 2015, in the

Central Division of the District of Utah,

                                  MICHAEL EARL YELLOW,

the defendant herein, knowingly and with wanton disregard for the consequences of his act, did

take and possess, at any time and in any manner, any bald eagle and golden eagle, dead and

alive, and its parts without a permit; in violation of 16 U.S.C. § 668(a), the Bald and Golden

Eagle Protection Act.


                                           COUNTS
                                       16 U.S.C. § 668(a)
                                (Unauthorized Taking of an Eagle)

On a date unknown to the Grand Jury between August 1, 2014 and August 17, 2015, in the

Central Division of the District of Utah,

                                  MICHAEL EARL YELLOW,

the defendant herein, knowingly and with wanton disregard for the consequences of his act, did

take and possess, at any time and in any manner, any bald eagle and golden eagle, dead and

alive, and its parts without a permit; in violation of 16 U.S.C. § 668(a), the Bald and Golden

Eagle Protection Act.




                                                 4
          Case 2:18-cr-00470-CW Document 1 Filed 10/18/18 Page 5 of 6



                                           COUNT9
                                       16 U.S.C. § 668(a)
                                (Unauthorized Taking of an Eagle)

On a date unknown to _the Grand Jury between August 1, 2014 and August 17, 2015, in the

Central Division of the District of Utah,

                                  MICHAEL EARL YELLOW,

the defendant herein, knowingly and with wanton disregard for the consequences of his act, did

take and possess, at any time and in any manner, any bald eagle and golden eagle, dead and

alive, and its parts without a permit; in violation of 16 U.S.C. § 668(a), the Bald and Golden

Eagle Protection Act.


                                          COUNT 10
                                       16 U.S.C. § 668(a)
                                (Unauthorized Taking of an Eagle)

On a date unknown to the Grand Jury between August 1, 2014 and August 17, 2015, in the

Central Division of the District of Utah,

                                  MICHAEL EARL YELLOW,

the defendant herein, knowingly and with wanton disregard for the consequences of his act, did

take and possess, at any time and in any manner, any bald eagle and golden eagle, dead and

alive, and its parts without a permit; in violation of 16 U.S.C. § 668(a), the Bald and Golden

Eagle Protection Act.


                                          COUNT 11
                                       16 U.S.C. § 668(a)
                                (Unauthorized Taking of an Eagle)

On a date unknown to the Grand Jury between August 1, 2014 and August 17, 2015, in the

Central Division of the District of Utah,

                                                5
          Case 2:18-cr-00470-CW Document 1 Filed 10/18/18 Page 6 of 6



                                  MICHAEL EARL YELLOW,

the defendant herein, knowingly and with wanton disregard for the consequences of his act, did

take and possess, at any time and in any manner, any bald eagle and golden eagle, dead and

alive, and its parts without a permit; in violation of 16 U.S.C. § 668(a), the Bald and Golden

Eagle Protection Act.

                        NOTICE OF INTENT TO SEEK FORFEITURE

        Pursuant to 16 U.S.C. § 668(b) and 28 U.S.C. § 2461, upon conviction of any offense in

violation of 16 U.S.C. § 668(a), as set forth in this indictment, the defendant shall forfeit to the

United States all bald or golden eagles, or parts thereof, taken possessed, sold, purchased,

bartered, offered for sale, purchase, or barter, transported, exported, or imported contrary to the

provisions of Title 16, Chapter SA, Subchapter II, and all guns, traps, nets, and other equipment,

 vessels, vehicles, aircraft, and other means of transportation used to aid in the taking, possessing,

 selling, purchasing, bartering, offering for sale, purchase, or barter, transporting, exporting, or

 importing of any bird, or part thereof in violation of 16 U.S.C. § 668(a). The property to be

 forfeited includes, but is not limited to, the eagles and all eagle parts found at defendant's prior

 residence on the Uintah and Ouray Reservation.

                                                        A TRUE BILL:




                                                        FOREPERSON OF GRAND JURY
 JOHN W. HUBER
 United States Attorney



~{].~u~
 TRINA A. HIGGINS · '          '
 Assistant United States Attorney


                                                    6
